Case 1:20-cv-00303-ILG-VMS Document 46 Filed 12/11/20 Page 1 of 20 PageID #: 308




                             DAHIYA LAW OFFICES LLC
                                                Attorneys

                                   75 Maiden Lane Suite 506
                                   New York, New York 10038
                             Tel: 212-766 8000   Fax: 212 766 8001
                                     karam@legalpundit.com

                                                                  December 11, 2020
 Hon. I. Leo Glasser
 Judge District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201                      Lack of Disclosure of the Past Pending Case
                                                            before a different Judge
                                           Case Name: ECP Property II LLC v. Joseph S. Norton et al
                                           Case Number: 1:20-cv-00303-ILG-VMS
 Your Honor,
         I am the counsel for the Defendants in the aforesaid proceeding and very respectfully
 writing to attract your attention to the fact that the same plaintiff ECP Property II LLC had filed
 essentially the same issue and same fact based case before Hon. Frederic Block. Ex. A. After
 substantial time before Judge Block, ECP had voluntarily dismissed the lawsuit. I also attach for
 the Court consideration a copy of the docket-sheet for the Court’s perusal. Ex. B. I am afraid, Your
 Honor that the Plaintiff might be judge shopping.
        Your Honor, our district local rule 4 makes it mandatory,
                An action, case or proceeding may not be dismissed and thereafter
                refiled for the purpose of obtaining a different judge. If an action,
                case or proceeding, or one essentially the same, is dismissed and
                refiled, it shall be assigned to the same judge. It is the duty of every
                attorney appearing to bring the facts of the refiling to the attention
                of the clerk.

 EDNY Local Rule 4.ECP attorneys did not inform the Court or the court-clerk about it. While we
 have tremendous respect for our court, it seems that ECP might have done it deliberately to have
 a new court, a new judge. It was just brought to my attention by the former counsel of the
 defendants.

                Wherefore, I inform the Court the foregoing with attachments for appropriate
 orders. Yours faithfully,

                                                            /s/karamvirdahiya
Case 1:20-cv-00303-ILG-VMS Document 46 Filed 12/11/20 Page 2 of 20 PageID #: 309




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------X
 ECP PROPERTY II LLC,                                           :
                                                                :   AMENDED COMPLAINT
                            Plaintiff,                          :
                                                                :   14-CV-7298 (FB) (VVP)
                   -against-                                    :
                                                                :
 JOSEPH NORTON                                                  :
                                                                :
 and                                                            :
                                                                :
 THEMA NORTON,                                                  :
                                                                :
                            Defendants.                         :
 ---------------------------------------------------------------X


                                         AMENDED COMPLAINT

         Plaintiff, ECP Property II LLC, by undersigned counsel, complaining of the defendants,

 Joseph Norton and Thema Norton, alleges as follows:

                                                THE PARTIES

         1.       ECP Property II LLC (“ECP”) is a Delaware limited liability company that has its

 principal place of business at 383 Inverness Parkway, Suite 390, Englewood, Colorado 80112.

 The sole member of ECP is a citizen of Delaware for diversity purposes.

         2.       Joseph Norton is an individual residing at 771 Thomas S. Boyland Street,

 Brooklyn, New York 11212.

         3.       Thema Norton is an individual residing at 771 Thomas S. Boyland Street,

 Brooklyn, New York 11212. Ms. Norton is the sole owner of Borrower (defined below).
Case 1:20-cv-00303-ILG-VMS Document 46 Filed 12/11/20 Page 3 of 20 PageID #: 310




                                              VENUE

        4.      Venue of this action is proper in the Eastern District of New York pursuant to 28

 U.S.C. § 1391, as Mr. Norton consented to jurisdiction in the Eastern District of New York and

 resides in the Eastern District of New York, and a substantial part of the events giving rise to

 ECP’s claims against Ms. Norton occurred in the Eastern District of New York.

                                          JURISDICTION

        5.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332 on the

 grounds that this civil action constitutes a controversy between citizens of different states and the

 amount in controversy exceeds $75,000.00.

                                   FACTUAL ALLEGATIONS

 The Building Loan

        6.      On August 20, 2008, Riverrock Nehemiah Realty LLC (“Borrower”) and Banco

 Popular North America (“Banco Popular”) entered into a Building Loan Agreement (the

 “Building Loan Agreement”) and related agreements and documents that established a

 $1,912,341.00 commercial loan (the “Building Loan”) to Borrower and otherwise to reflect

 certain loan agreements between the parties. A copy of the Building Loan Agreement is annexed

 hereto as Exhibit 1.

        7.      Borrower and Banco Popular entered into a $1,912,341.00 Building Loan Note

 (the “Original Building Loan Note”) on August 20, 2008 that evidenced the Building Loan. A

 copy of the Original Building Loan Note is annexed hereto as Exhibit 2.

        8.      The Original Building Loan Note included Borrower’s promise to make certain

 payments to Banco Popular and to perform various other obligations.




                                                 -2-
Case 1:20-cv-00303-ILG-VMS Document 46 Filed 12/11/20 Page 4 of 20 PageID #: 311




        9.     Borrower subsequently entered into a Building Loan Note Extension and

 Modification Agreement (the “Building Loan Note Modification Agreement”) with Banco

 Popular on December 8, 2010. Among other things, the Building Loan Note Modification

 Agreement reduced the principal amount of the Original Building Loan Note to $1,887,583.56

 and extended the maturity date of the Original Building Loan Note to March 31, 2011. A copy

 of the Building Loan Note Modification Agreement is annexed hereto as Exhibit 3.

        10.    Together, the Original Building Loan Note and the Building Loan Note

 Modification Agreement are referred to as the “Building Loan Note.”

 The Project Loan

        11.    Also on August 20, 2008, Borrower and Banco Popular entered into a Project

 Loan Agreement (the “Project Loan Agreement”) and related agreements and documents that

 established a $349,669.00 commercial loan (the “Project Loan”) to Borrower and otherwise to

 reflect certain loan agreements between the parties. A copy of the Project Loan Agreement is

 annexed hereto as Exhibit 4.

        12.    Borrower and Banco Popular entered into a $349,669.00 Project Loan Note (the

 “Original Project Loan Note”) on August 20, 2008 that evidenced the Project Loan. A copy of

 the Original Project Loan Note is annexed hereto as Exhibit 5.

        13.    The Original Project Loan Note included Borrower’s promise to make certain

 payments to Banco Popular and to perform various other obligations.

        14.    Borrower subsequently entered into a Project Loan Note Extension and

 Modification Agreement (the “Project Loan Note Modification Agreement”) with Banco Popular

 on December 8, 2010. Among other things, the Project Loan Note Modification Agreement

 reduced the principal amount of the Original Project Loan Note to $97,327.83 and extended the



                                               -3-
Case 1:20-cv-00303-ILG-VMS Document 46 Filed 12/11/20 Page 5 of 20 PageID #: 312




 maturity date of the Original Project Loan Note to March 31, 2011. A copy of the Project Loan

 Note Modification Agreement is annexed hereto as Exhibit 6.

        15.     Also on August 20, 2008, Borrower executed an Assignment of Leases and Rents

 (the “Assignment of Leases and Rents”) in favor of Banco Popular. Among other things, the

 Assignment of Rents granted to Banco Popular a lien on and security interest in all rents,

 revenues, income, and other benefits of certain commercial real property and improvements

 more fully described in the Assignment of Leases and Rents (collectively, the “Property”). A

 copy of the Assignment of Leases and Rents is annexed hereto as Exhibit 7.

        16.     Banco Popular evidenced its interest in the Property, chattels, intangibles, rents,

 revenues, income and other benefits of the Property, and all proceeds of any of the foregoing, by

 filing a financing statement with the New York State Secretary of State, which the Secretary of

 State recorded on October 10, 2008 as filing number 200810100693968. Banco Popular filed a

 continuation statement with the New York State Secretary of State, which the Secretary of State

 recorded on May 10, 2013 as filing number 201305105507770.              Copies of the financing

 statement and the continuation statement are annexed hereto collectively as Exhibit 8.

        17.     Together, the Original Project Loan Note and the Project Loan Note Modification

 Agreement are referred to as the “Project Loan Note.”

        18.     Together, the Building Loan Agreement and the Project Loan Agreement are

 referred to as the “Loan Agreements.”

        19.     Together, the Building Loan Note and the Project Loan Note are referred to as the

 “Notes.”




                                                -4-
Case 1:20-cv-00303-ILG-VMS Document 46 Filed 12/11/20 Page 6 of 20 PageID #: 313




        20.     Collectively, the Loan Agreements, the Notes, and all other related documents,

 instruments and agreements evidencing Borrower’s obligations and indebtedness to Banco

 Popular are referred to as the “Loan Documents.”

 Mr. Norton’s Guaranty

        21.     By the terms of a Guaranty of Payment dated August 20, 2008 (the “Original

 Payment Guaranty”), Mr. Norton absolutely and unconditionally guaranteed the performance and

 payment of Borrower’s obligations to Banco Popular. A copy of the Original Payment Guaranty

 is annexed hereto as Exhibit 9.

        22.     Mr. Norton subsequently executed a December 8, 2010 Reaffirmation of

 Guaranty of Payment (the “Reaffirmation Guaranty”) in favor of Banco Popular, whereby he

 reaffirmed and ratified the terms and conditions of the Original Payment Guaranty and

 acknowledged the extensions of the maturity dates of the Building Loan Note and the Project

 Loan Note. A copy of the Reaffirmation Guaranty is annexed hereto as Exhibit 10.

        23.     Together, the Original Payment Guaranty and the Reaffirmation Guaranty are

 referred to as the “Guaranty.”

 Defaults and Acceleration

        24.     The Notes matured on March 31, 2011 (the “Maturity Date”).

        25.     Borrower defaulted on its obligations to Banco Popular under the Notes and the

 Loan Agreements by, among other things, failing to pay Banco Popular all amounts due under

 the Loan Documents on the Maturity Date.

        26.     Banco Popular, through its counsel, notified Borrower of Borrower’s default and

 made demand upon Borrower for payment. Copies of demand letters from Banco Popular’s

 counsel to Borrower are annexed hereto collectively as Exhibit 11.



                                               -5-
Case 1:20-cv-00303-ILG-VMS Document 46 Filed 12/11/20 Page 7 of 20 PageID #: 314




        27.     Despite demand, Borrower failed and refused to make payment of its outstanding

 obligations to Banco Popular.

 Banco Popular’s Assignment of the Loan Documents to ECP

        28.     By a Loan Purchase and Sale Agreement dated September 3, 2014, Banco Popular

 assigned to ECP all of Banco Popular’s right, title, and interest in and to the Loan Documents

 and all amounts due thereunder.

        29.     Copies of the Allonges to the Building Loan Note and the Project Loan Note are

 annexed hereto collectively as Exhibit 12.

        30.     ECP recorded in the New York City Department of Finance, Office of the City

 Register, an Assignment of Leases and Rents dated September 22, 2014, assigning the

 Assignment of Leases and Rents from Banco Popular to ECP. The City Register recorded the

 instrument as document number 2014100300379001. A copy of the recorded instrument is

 annexed hereto as Exhibit 13.

        31.     ECP recorded with the New York Secretary of State and with the New York City

 Department of Finance, Office of the City Register, financing statement amendments listing ECP

 as secured party.    The Secretary of State recorded the instruments as document numbers

 201410238421579 and 201410238421581, and the City Register recorded the instrument as

 document number 2014102400685001. Copies of these recorded instruments are annexed hereto

 collectively as Exhibit 14.

        32.     ECP, through its counsel, notified Mr. Norton of Borrower’s default under the

 Loan Documents and made demand upon Mr. Norton for payment under the Guaranty. A copy

 of the demand letter from ECP’s counsel to Mr. Norton is annexed hereto as Exhibit 15.




                                              -6-
Case 1:20-cv-00303-ILG-VMS Document 46 Filed 12/11/20 Page 8 of 20 PageID #: 315




         33.    Mr. Norton defaulted under the Guaranty by failing and refusing to pay and

 perform thereunder.

         34.    To date, Mr. Norton remains in default under the Guaranty.

         35.    Beginning in September 2014 through the present, Borrower failed and refused to

 remit collections of tenant rents at the Property to ECP. Instead of remitting collections of tenant

 rents to ECP, ECP alleges that Ms. Norton deposited the collections of rents into bank accounts

 owned or controlled by Borrower or her and beyond ECP’s reach.

         36.    The rents represent ECP’s collateral for its loans to Borrower.

         37.    Section 5 of the Assignment of Leases and Rents provides that upon the

 occurrence of an event of default under any of the Loan Documents, Borrower shall instruct its

 tenants to pay all rents to ECP. Borrower is in default of the Loan Documents as described

 above. ECP notified the tenants at the Property of their obligation to make their rental payments

 to ECP instead of to Borrower, however the tenants failed and refused to make payment to ECP.

         38.    To date, Ms. Norton has failed and refused to remit collections of rents to ECP

 despite demand therefor.

                                           COUNT ONE

         39.    ECP repeats and realleges paragraphs 1 through 35 herein.

         40.    Mr. Norton is in default pursuant to the terms of the Guaranty.

         41.    Pursuant to the Guaranty, there is due and owing to ECP from Mr. Norton as of

 November 26, 2014 the sum of $2,352,168.24, plus interest, costs and fees, including attorneys’

 fees.




                                                 -7-
Case 1:20-cv-00303-ILG-VMS Document 46 Filed 12/11/20 Page 9 of 20 PageID #: 316




          42.   ECP demands judgment against Mr. Norton for his breach of contract in the

 amount of $2,352,168.24, or such amount as may be proved at trial, plus interest, costs and fees,

 including attorneys’ fees.

                                            COUNT TWO

          43.   ECP repeats and realleges paragraphs 1 through 39 herein.

          44.   Ms. Norton failed and refused to remit collections of tenant rents at the Property

 to ECP, and instead deposited the collections of rents into bank accounts owned or controlled by

 Borrower or her and beyond ECP’s reach.

          45.   Ms. Norton has no right, title, claim, or interest in and to the rents, which serve as

 ECP’s collateral for its loans to Borrower.

          46.   Ms. Norton is not entitled to assert any statutory lien or other claim against the

 rents.

          47.   Ms. Norton’s refusal to turn over the rents to ECP after demand is an intentional

 and unlawful exercise of ownership, dominion, and control by Ms. Norton of ECP’s collateral

 and constitutes Ms. Norton’s denial and repudiation of ECP’s rights to immediate and final

 possession of the funds.

          48.    Ms. Norton knew that she did not own or have any claim to possession of the

 rents at the time she came into possession thereof. Despite this, Ms. Norton refuses to pay or

 surrender the rents to ECP. Ms. Norton is deliberately preventing ECP from mitigating its

 damages and protecting its interest in its collateral.

          49.   Ms. Norton is using and consuming the funds without making payments to ECP.




                                                  -8-
Case 1:20-cv-00303-ILG-VMS Document 46 Filed 12/11/20 Page 10 of 20 PageID #: 317




         50.     ECP demands judgment against Ms. Norton for her conversion in the amount of

  $140,681.02, or such amount as may be proved at trial, plus interest, costs and fees, including

  attorneys’ fees.

         WHEREFORE:

         Plaintiff, ECP Property II LLC, demands:

         1.      On the first claim against defendant Joseph Norton, judgment in the amount of

  $2,352,168.24, or such amount as may be proved at trial, plus interest, costs and fees, including

  attorneys’ fees.

         2.      On the second claim against defendant Thema Norton, judgment in the amount of

  $140,681.02, or such amount as may be proved at trial, plus interest, costs and fees, including

  attorneys’ fees.

         3.      On all claims hereunder, such other and further relief as maybe appropriate.



  Dated: July 31, 2015                         Leitess Friedberg PC


                                                /s/ Gordon S. Young
                                               Jeremy S. Friedberg (JF-3772)
                                               Gordon S. Young (GY-8331)
                                               10451 Mill Run Circle, Suite 1000
                                               Baltimore, Maryland 21117
                                               jeremy.friedberg@lf-pc.com
                                               gordon.young@lf-pc.com
                                               (410) 581-7400
                                               (410) 581-7410 (facsimile)

                                               Attorneys for ECP Property II LLC




                                                 -9-
12/10/2020Case    1:20-cv-00303-ILG-VMS Document
                                        Eastern District of46    Filed
                                                            New York     12/11/20
                                                                     - LIVE               Page 1.5.2)
                                                                            Database 1.5 (Revision 11 of 20 PageID #: 318
                                                                                                                 CLOSED,ACO

                                                 U.S. District Court
                                       Eastern District of New York (Brooklyn)
                                 CIVIL DOCKET FOR CASE #: 1:14-cv-07298-FB-PK


 ECP Property II LLC v Norton                                                  Date Filed: 12/15/2014
 Assigned to: Judge Frederic Block                                             Date Terminated: 04/02/2018
 Referred to: Magistrate Judge Peggy Kuo                                       Jury Demand: None
 Demand: $235,000                                                              Nature of Suit: 190 Contract: Other
 Cause: 28:1332 Diversity-Breach of Contract                                   Jurisdiction: Diversity

  Date Filed              #     Docket Text
  12/15/2014               1 COMPLAINT against Joseph Norton ﬁling fee $ 400, receipt number 0207-7399883 Was
                             the Disclosure Statement on Civil Cover Sheet completed -YES,, ﬁled by ECP Central
                             LLC. (Attachments: # 1 Civil Cover Sheet Case Cover Sheet, # 2 Proposed Summons
                             Proposed Summons, # 3 Exhibit 1, # 4 Exhibit 2, # 5 Exhibit 3, # 6 Exhibit 4, # 7 Exhibit
                             5, # 8 Exhibit 6, # 9 Exhibit 7, # 10 Exhibit 8, # 11 Exhibit 9, # 12 Exhibit 10, # 13 Exhibit
                             11) (Young, Gordon) (Main Document 1 replaced on 12/16/2014) (Davis, Kimberly).
                             (Attachment 1 replaced on 12/16/2014) (Davis, Kimberly). (Attachment 2 replaced on
                             12/16/2014) (Davis, Kimberly). (Entered: 12/15/2014)
  12/16/2014                    Case Assigned to Judge Frederic Block and Magistrate Judge Viktor V. Pohorelsky. (Davis,
                                Kimberly) (Entered: 12/16/2014)
  12/16/2014               2 In accordance with Rule 73 of the Federal Rules of Civil Procedure and Local Rule 73.1,
                             the parties are notiﬁed that if all parties consent a United States magistrate judge of this
                             court is available to conduct all proceedings in this civil action including a (jury or
                             nonjury) trial and to order the entry of a ﬁnal judgment. Attached to the Notice is a blank
                             copy of the consent form that should be ﬁlled out, signed and ﬁled electronically only if all
                             parties wish to consent. The form may also be accessed at the following
                             link:http://www.uscourts.gov/uscourts/FormsAndFees/Forms/AO085.pdf. You may
                             withhold your consent without adverse substantive consequences. Do NOT return or
                             ﬁle the consent unless all parties have signed the consent. (Davis, Kimberly) (Entered:
                             12/16/2014)
  12/16/2014               3 This attorney case opening ﬁling has been checked for quality control. See the attachment
                             for corrections that were made, if any. (Davis, Kimberly) (Entered: 12/16/2014)
  12/16/2014               4 Summons Issued as to Joseph Norton. (Davis, Kimberly) (Entered: 12/16/2014)
  01/27/2015               5 SUMMONS Returned Executed by ECP Property II LLC. Joseph Norton served on
                             1/15/2015, answer due 2/5/2015. (Young, Gordon) (Entered: 01/27/2015)
  01/28/2015                    SCHEDULING ORDER: An initial conference will be held in this case on March 19,
                                2015 at 11:00 a.m. before Viktor V. Pohorelsky, United States Magistrate Judge in
                                Courtroom 13A of the United States Courthouse, 225 Cadman Plaza East, Brooklyn, New
                                York. All parties are directed to make the disclosures required by Rules 26(a)(1) of the
                                Federal Rules of Civil Procedure no later than ﬁve days before the conference. All counsel
                                are required to attend, and plaintiff's counsel is directed to ensure that all counsel are
                                aware of their obligation to appear. Any requests for adjournment must be made in
                                writing on notice to opposing parties, and must disclose whether or not all parties consent.
                                No request for adjournment will be considered unless made at least forty-eight (48) hours
https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?183948444361589-L_1_0-1                                                    1/10
12/10/2020Case    1:20-cv-00303-ILG-VMS Document
                                              Eastern District of46    Filed
                                                                  New York     12/11/20
                                                                           - LIVE               Page 1.5.2)
                                                                                  Database 1.5 (Revision 12 of 20 PageID #: 319
                           before the scheduled conference. Ordered by Magistrate Judge Viktor V. Pohorelsky on
                           1/28/2015. (Newton, Joan) (Entered: 01/28/2015)
  01/30/2015               6 MOTION for Leave to Appear Pro Hac Vice (Jeremy S. Friedberg) Filing fee $ 150,
                             receipt number 0207-7491400. by ECP Property II LLC. (Young, Gordon) (Entered:
                             01/30/2015)
  02/02/2015                    ORDER granting 6 motion for Jeremy S. Friedberg to appear Pro Hac Vice. Counsel shall
                                register with ECF and ﬁle a notice of appearance. Ordered by Magistrate Judge Viktor V.
                                Pohorelsky on 2/2/2015. (Toritto, Jim) (Entered: 02/02/2015)
  02/02/2015               7 NOTICE of Appearance by Jeremy S. Friedberg on behalf of ECP Property II LLC (aty to
                             be noticed) (Friedberg, Jeremy) (Entered: 02/02/2015)
  02/11/2015               8 Request for Certiﬁcate of Default by ECP Property II LLC (Attachments: # 1 Proposed
                             Order) (Young, Gordon) (Entered: 02/11/2015)
  03/03/2015               9 AFFIDAVIT/AFFIRMATION re 5 Summons Returned Executed, 4 Summons Issued
                             (Service by Mailing) by ECP Property II LLC (Attachments: # 1 Exhibit 1) (Young,
                             Gordon) (Entered: 03/03/2015)
  03/03/2015             10 Letter to Clerk of the Court by ECP Property II LLC (Young, Gordon) (Entered:
                            03/03/2015)
  03/05/2015             11 Clerk's ENTRY OF DEFAULT It appearing from the docket maintained in this action that
                            Defendant Joseph Norton has failed to appear or otherwise defend this action, the default
                            of Defendant Joseph Norton is hereby noted pursuant to Rule 55a of the Federal Rules of
                            Civil Procedure. (Hamilton, Janet) (Entered: 03/05/2015)
  03/17/2015             12 MOTION for Default Judgment Against Defendant Joseph Norton by ECP Property II
                            LLC. Responses due by 4/3/2015 (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3,
                            # 4 Exhibit 4, # 5 Exhibit 5, # 6 Notice of Motion) (Young, Gordon) (Entered: 03/17/2015)
  03/17/2015                    ELECTRONIC ORDER REFERRING: Plaintiff's 12 motion default judgment to MJ
                                POHORELSKY for an inquest or hearing to determine liablity and damages and then issue
                                a report and recommendation. Ordered by Judge Frederic Block on 3/17/2015. Motions
                                referred to Viktor V. Pohorelsky. (Innelli, Michael) (Entered: 03/17/2015)
  03/17/2015             13 MOTION to Adjourn Conference Scheduled for March 19, 2015 at 11:00 a.m. by ECP
                            Property II LLC. (Young, Gordon) (Entered: 03/17/2015)
  03/18/2015                    ORDER granting 13 Motion to Adjourn Conference. In view of the motion for default
                                judgment being referred to the undersigned for a report & recommendation, the 3/19/15
                                Initial Conference is canceled. Ordered by Magistrate Judge Viktor V. Pohorelsky on
                                3/18/2015. (Newton, Joan) (Entered: 03/18/2015)
  04/22/2015             14 SCHEDULING ORDER for further submissions re 12 MOTION for Default Judgment.
                            Upon receipt of the attached order, the plaintiff is directed to promptly serve a copy of this
                            order on the defaulting defendant by certiﬁed mail, return receipt requested, and to ﬁle a
                            certiﬁcation of such service in the record. Ordered by Magistrate Judge Viktor V.
                            Pohorelsky on 4/22/2015. (Toritto, Jim) (Entered: 04/22/2015)
  04/22/2015             15 AFFIDAVIT/AFFIRMATION re 14 Scheduling Order, by ECP Property II LLC (Young,
                            Gordon) (Entered: 04/22/2015)
  07/28/2015             16 MOTION to Amend/Correct/Supplement 1 Complaint,, (Motion for Leave to File
                            Amended Complaint) by ECP Property II LLC. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2,
                            # 3 Proposed Order) (Young, Gordon) (Entered: 07/28/2015)
  07/29/2015                    ORDER granting 16 Motion to Amend. The plaintiff shall ﬁle and serve the amended
https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?183948444361589-L_1_0-1                                                           2/10
12/10/2020Case    1:20-cv-00303-ILG-VMS Document
                                               Eastern District of46    Filed
                                                                   New York     12/11/20
                                                                            - LIVE               Page 1.5.2)
                                                                                   Database 1.5 (Revision 13 of 20 PageID #: 320
                           complaint forthwith. Ordered by Magistrate Judge Viktor V. Pohorelsky on 7/29/2015.
                           (Toritto, Jim) (Entered: 07/29/2015)
  07/31/2015             17 AMENDED COMPLAINT against All Defendants, ﬁled by ECP Property II LLC.
                            (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6
                            Exhibit 6, # 7 Exhibit 7, # 8 Exhibit 8, # 9 Exhibit 9, # 10 Exhibit 10, # 11 Exhibit 11, # 12
                            Exhibit 12, # 13 Exhibit 13, # 14 Exhibit 14, # 15 Exhibit 15, # 16 Proposed Summons -
                            Thema Norton) (Young, Gordon) (Entered: 07/31/2015)
  08/03/2015             18 Summons Issued as to Thema Norton. (Piper, Francine) (Entered: 08/03/2015)
  09/15/2015             19 SUMMONS Returned Executed by ECP Property II LLC. Thema Norton served on
                            9/14/2015, answer due 10/5/2015. (Young, Gordon) (Entered: 09/15/2015)
  10/16/2015                    Case Reassigned to Magistrate Judge Peggy Kuo. Magistrate Judge Viktor V. Pohorelsky
                                no longer assigned to the case.Please continue to follow the individual practices of
                                Magistrate Judge Pohorelsky, located on our website, where applicable until further
                                notice.Attorneys are responsible for providing courtesy copies to judges where their
                                Individual Practices require such. Motions referred to Peggy Kuo. (Mahoney, Brenna)
                                (Entered: 10/16/2015)
  10/21/2015             20 ANSWER to 17 Amended Complaint, by Joseph Norton, Thema Norton. (Joseph, Narissa)
                            (Entered: 10/21/2015)
  10/21/2015             21 AFFIDAVIT of Service for Answer served on Gordon A. Young ESQ at Leitess Friedberg
                            PC on 10/21/2015, ﬁled by Joseph Norton, Thema Norton. (Joseph, Narissa) (Entered:
                            10/21/2015)
  12/03/2015                    SCHEDULING ORDER: An initial conference will be held in this case on December 17,
                                2015 at 3:30 p.m. before Peggy Kuo, United States Magistrate Judge in Courtroom N322
                                of the United States Courthouse, 225 Cadman Plaza East, Brooklyn, New York. All parties
                                are directed to make the disclosures required by Rules 26(a)(1) of the Federal Rules of
                                Civil Procedure no later than ﬁve days before the conference. All counsel are required to
                                attend. Any requests for adjournment must be made in writing on notice to opposing
                                parties, and must disclose whether or not all parties consent. No request for adjournment
                                will be considered unless made at least forty-eight (48) hours before the scheduled
                                conference. (MS) (Entered: 12/03/2015)
  12/11/2015             22 MEMORANDUM & ORDER: ECPs motion 12 is denied. Ordered by Judge Frederic
                            Block on 12/11/2015. (mji) (Entered: 12/11/2015)
  12/16/2015             23 Letter Rule 26(a) disclosure by Joseph Norton, Thema Norton (Joseph, Narissa) (Entered:
                            12/16/2015)
  12/17/2015             24 Minute Entry for proceedings held before Magistrate Judge Peggy Kuo. Initial Conference
                            held on 12/17/2015. Attorney Gordon S. Young appeared on behalf of plaintiff. Attorney
                            Narissa Adrienne Joseph appeared on behalf of defendants. The attached Scheduling Order
                            was entered setting deadlines for discovery and other pretrial proceedings. A telephone
                            status conference will be held on 3/23/2016 at 10:00 am, before Magistrate Judge Peggy
                            Kuo. Plaintiff's counsel to initiate call by calling Chambers at 718-613-2400. (Tape #3:45-
                            3:58.) (Riquelme, Claudia) (Entered: 12/18/2015)
  03/23/2016                    Minute Entry for proceedings held before Magistrate Judge Peggy Kuo. Telephone status
                                conference held on 3/23/2016. Attorney Gordon S. Young appeared on behalf of Plaintiff.
                                Attorney Narissa A. Joseph appeared on behalf of Defendants. Defendants' counsel made
                                an oral motion for an extension of time to respond to Plaintiff's discovery requests. The
                                Court granted the unopposed motion, and extended the time for Defendants to respond to
                                Plaintiff's discovery requests to March 31, 2016. Defendants' counsel stated that

https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?183948444361589-L_1_0-1                                                            3/10
12/10/2020Case    1:20-cv-00303-ILG-VMS DocumentEastern District of46    Filed
                                                                    New York     12/11/20
                                                                             - LIVE               Page 1.5.2)
                                                                                    Database 1.5 (Revision 14 of 20 PageID #: 321
                           Defendants do not intend to serve discovery requests or to notice depositions. The deadline
                           for completing fact discovery remains set for April 18, 2016, and two depositions that
                           Plaintiff expects to take should be completed by that date. On or before April 18, 2016, the
                           parties should ﬁle a joint letter certifying that fact discovery is complete. A telephone
                           status conference will be held on April 20, 2016 at 10:00 a.m. before Magistrate Judge
                           Peggy Kuo. Plaintiff's counsel shall initiate the call, with Defendants' counsel on the line,
                           by calling Chambers at 718-613-2400. (Tape #10:08-10:16). (Shterngel, Max) (Entered:
                           03/23/2016)
  04/06/2016             25 STIPULATION of Dismissal As to Defendant Joseph Norton Without Prejudice by ECP
                            Property II LLC (Young, Gordon) (Entered: 04/06/2016)
  04/06/2016                    ELECTRONIC Order Dismissing: Defendant Joseph Norton, only. See entry 25 . Ordered
                                by Judge Frederic Block on 4/6/2016. (Innelli, Michael) (Entered: 04/06/2016)
  04/18/2016             26 Letter re Completion of Fact Discovery by ECP Property II LLC (Young, Gordon)
                            (Entered: 04/18/2016)
  04/19/2016             27 MOTION to Compel Discovery Responses by ECP Property II LLC. (Young, Gordon)
                            (Entered: 04/19/2016)
  04/21/2016                    Minute Entry for proceedings held before Magistrate Judge Peggy Kuo and ORDER
                                granting 27 Motion to Compel Discovery Responses. Telephone status conference held on
                                4/20/2016. Attorney Gordon S. Young appeared on behalf of Plaintiff. Attorney Narissa
                                A. Joseph appeared on behalf of Defendant Thema Norton. Defendant's counsel
                                acknowledged that no documents have been produced in response to Plaintiff's discovery
                                requests because she has not received any documents from Ms. Norton, despite counsel's
                                warning to her clients about the consequences of failing to comply with discovery
                                obligations. The Court ordered Defendant's counsel to produce responsive documents and
                                respond to Plaintiff's interrogatories by April 26, 2016. Plaintiff's motion to compel at 27
                                is granted to this extent. On the parties' joint request, the Court extended the deadline for
                                the completion of fact discovery to May 31, 2016 to allow Plaintiff to make any follow-up
                                discovery requests upon review of documents to be produced and interrogatory responses,
                                and for a possible deposition of Ms. Norton. The parties should ﬁle a joint letter by May
                                31, 2016 certifying that discovery is complete, as Plaintiff's letter at 26 incorrectly stated
                                that discovery was complete. Plaintiff's counsel stated that Plaintiff plans to ﬁle a
                                dispositive motion. In conformity with the new deadlines, the Court extended the deadline
                                for requesting a pre-motion conference with Judge Block on any dispositive motions to
                                June 13, 2016. A telephone status conference is scheduled for July 26, 2016 at 10:00 a.m.
                                before Magistrate Judge Peggy Kuo. Plaintiff's counsel shall initiate the call, with
                                Defendants' counsel on the line, by calling Chambers at 718-613-2400. (Tape #: 10:28-
                                10:37.) (Shterngel, Max) (Entered: 04/21/2016)
  04/29/2016             29 MOTION for Sanctions by ECP Property II LLC. (Young, Gordon) (Entered: 04/29/2016)
  05/02/2016                    ELECTRONIC ORDER REFERRING: Plaintiff's motion 29 for discovery sanctions to MJ
                                Kuo to decide. Ordered by Judge Frederic Block on 5/2/2016. Motions referred to Peggy
                                Kuo. (Innelli, Michael) (Entered: 05/02/2016)
  05/03/2016                    SCHEDULING ORDER: In accordance with Section V.A.1.e of the Court's Individual
                                Practice Rules, any response by Defendant Thema Norton to Plaintiff's motion for
                                sanctions at 29 shall be ﬁled by May 6, 2016. Ordered by Magistrate Judge Peggy Kuo on
                                5/3/2016. (Shterngel, Max) (Entered: 05/03/2016)
  05/06/2016             30 RESPONSE in Opposition re 29 MOTION for Sanctions , 27 MOTION to Compel
                            Discovery Responses ﬁled by Thema Norton. (Joseph, Narissa) (Entered: 05/06/2016)
  05/09/2016             31 MOTION for Leave to File Reply by ECP Property II LLC. (Attachments: # 1 Exhibit)
https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?183948444361589-L_1_0-1                                                        4/10
12/10/2020Case    1:20-cv-00303-ILG-VMS Document
                                             Eastern District of46    Filed
                                                                 New York     12/11/20
                                                                          - LIVE               Page 1.5.2)
                                                                                 Database 1.5 (Revision 15 of 20 PageID #: 322
                           (Young, Gordon) (Entered: 05/09/2016)
  05/09/2016                    ORDER granting 31 Motion for Leave to File Reply. Plaintiff is granted leave to ﬁle the
                                Reply submitted as Exhibit 1, and must do so before the end of the day on May 9, 2016.
                                Ordered by Magistrate Judge Peggy Kuo on 5/9/2016. (Feldman, Shira) (Entered:
                                05/09/2016)
  05/09/2016                    SCHEDULING ORDER: A Telephone Conference regarding 29 Plaintiff's Motion for
                                Sanctions is scheduled for May 10, 2016 at 10:30 a.m. before Magistrate Judge Peggy
                                Kuo. Plaintiff's counsel is to initiate the call by bringing defense counsel onto the line and
                                then dialing Chambers (718.613.2400). Ordered by Magistrate Judge Peggy Kuo on
                                5/9/2016. (Feldman, Shira) (Entered: 05/09/2016)
  05/09/2016             32 REPLY to Response to Motion re 29 MOTION for Sanctions ﬁled by ECP Property II
                            LLC. (Attachments: # 1 Exhibit 1) (Young, Gordon) (Entered: 05/09/2016)
  05/10/2016                    Minute Entry for proceedings held before Magistrate Judge Peggy Kuo. Telephone
                                Conference held on 5/10/2016. Attorney Gordon Young for Plaintiff. Attorney Narissa
                                Joseph for Defendant. The parties discussed Plaintiff's 29 motion for sanctions. The Court
                                stated that the interrogatory answers previously provided by Defendant were so insufﬁcient
                                as to be equivalent to Defendant having not answered the interrogatories. The Court will
                                issue an Order to Show Cause that will constitute a ﬁnal warning to Defendant to respond
                                properly to discovery, or sanctions will be imposed. Plaintiff is asking that the Answer be
                                stricken and that the Court make an on-the-record ﬁnding as to the total amount of
                                Plaintiff's damages; in the alternative, Plaintiff asks that the Court enter default judgment.
                                In addition, Plaintiff seeks attorney's fees for the motion to compel. A submission from
                                Plaintiff regarding the attorney's fees is due by May 13, 2016. A telephone status
                                conference is scheduled for June 23, 2016 at 12:00 p.m. before Magistrate Judge Peggy
                                Kuo. Plaintiff's counsel is to initiate the call by bringing defense counsel onto the line and
                                then dialing Chambers (718.613.2400). (Tape #10:37-11:05.) (Feldman, Shira) (Entered:
                                05/11/2016)
  05/13/2016             33 AFFIDAVIT/AFFIRMATION re 32 Reply to Response to Motion, 29 MOTION for
                            Sanctions (Expenses Incurred in Prosecution of Motion for Discovery Sanctions) by ECP
                            Property II LLC (Attachments: # 1 Exhibit 1) (Young, Gordon) (Entered: 05/13/2016)
  05/16/2016                    ORDER TO SHOW CAUSE: Defendant Thema Norton is ordered to serve complete and
                                truthful responses to Plaintiff's interrogatories by May 20, 2016, and to show cause by that
                                date why the Court should not impose sanctions on her under Rule 37, including, but not
                                limited to, Plaintiff's reasonable attorneys' fees and costs. Ordered by Magistrate Judge
                                Peggy Kuo on 5/16/2016. (Shterngel, Max) (Entered: 05/16/2016)
  05/20/2016             34 RESPONSE in Opposition re 31 MOTION for Leave to File Reply, 29 MOTION for
                            Sanctions , 27 MOTION to Compel Discovery Responses Opposition to ORder to Show
                            Cause ﬁled by Thema Norton. (Joseph, Narissa) (Entered: 05/20/2016)
  05/24/2016             35 Letter to Judge Kuo re Defendant's Opposition to Show Cause Order by ECP Property II
                            LLC (Young, Gordon) (Entered: 05/24/2016)
  05/27/2016                    SCHEDULING ORDER: A telephone conference on the issue of Plaintiff's motion for
                                sanctions at 29 is scheduled for June 3, 2016 at 11:00 a.m. Plaintiff's counsel shall initiate
                                the call, with Defendant's counsel on the line, by calling Chambers at 718-613-2400.
                                Ordered by Magistrate Judge Peggy Kuo on 5/27/2016. (Shterngel, Max) (Entered:
                                05/27/2016)
  06/03/2016                    Minute Entry for proceedings held before Magistrate Judge Peggy Kuo. Telephone
                                Conference held on 6/3/2016 and ORDER granting in part 29 Plaintiff's motion for
                                sanctions. Attorney Gordon S. Young appeared on behalf of Plaintiff. Attorney Narissa A.
https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?183948444361589-L_1_0-1                                                          5/10
12/10/2020Case    1:20-cv-00303-ILG-VMS DocumentEastern District of46    Filed
                                                                    New York     12/11/20
                                                                             - LIVE               Page 1.5.2)
                                                                                    Database 1.5 (Revision 16 of 20 PageID #: 323
                           Joseph appeared on behalf of Defendant Thema Norton. The Court heard further argument
                           on Plaintiff's motion for sanctions at 29 . The Court ordered that Defendant Thema Norton
                           shall compensate Plaintiff in the amount of $1,397.00 in Plaintiff's attorneys' fees as a
                           sanction for Defendant's delayed and deﬁcient responses to Plaintiff's discovery requests.
                           At the risk of further sanctions under Rule 37 sought by Plaintiff at 29 , the Court ordered
                           Defendant Thema Norton, by June 17, 2016, to correct deﬁciencies in her May 19, 2016
                           discovery responses, including interrogatory responses that are not signed by Ms. Norton,
                           and objections to Plaintiff's document requests that do not clearly state whether Ms. Norton
                           is in possession, custody or control of the requested documents and whether any
                           documents are being withheld on the basis of any valid objections, as required by Rule 34.
                           If Plaintiff's counsel wishes to ﬁle a letter with the Court regarding Defendant Thema
                           Norton's compliance with the Court's orders, the letter shall be ﬁled by June 27, 2016. The
                           Court stated that the issue of any sanctions related to Ms. Norton's delayed responses to
                           Plaintiff's Requests for Admission will be considered at the next status conference. The
                           Court stated that a subpoena directed to dismissed defendant Joseph Norton may be
                           appropriate, and Plaintiff's counsel agreed. The Court lifted the June 13, 2016 deadline for
                           requesting a pre-motion conference on any dispositive motions. The Court adjourned the
                           telephone status conference scheduled for June 23, 2016 to June 30, 2016 at 1:00 p.m.
                           before Magistrate Judge Peggy Kuo. Plaintiff's counsel is to initiate the call by bringing
                           Defendant's counsel onto the line and then dialing Chambers (718.613.2400). (Tape #:
                           11:06-11:42.) (Shterngel, Max) (Entered: 06/06/2016)
  06/18/2016             36 RESPONSE in Opposition re 29 MOTION for Sanctions , 27 MOTION to Compel
                            Discovery Responses ﬁled by Thema Norton. (Joseph, Narissa) (Entered: 06/18/2016)
  06/27/2016             37 MOTION for Sanctions (Further Sanctions under Rule 37) by ECP Property II LLC.
                            (Young, Gordon) (Entered: 06/27/2016)
  06/30/2016                    Minute Entry for proceedings held before Magistrate Judge Peggy Kuo. Telephone
                                Conference held on 6/30/2016 and ORDER denying 37 Plaintiff's motion for further
                                sanctions. Attorney Gordon S. Young appeared on behalf of Plaintiff. Attorney Narissa A.
                                Joseph appeared on behalf of Defendant Thema Norton. Plaintiff's counsel stated that
                                Plaintiff is still seeking bank documents such as deposit slips and copies of cancelled
                                checks, as well as copies of tenant leases, from Defendant. The Court directed Plaintiff's
                                counsel to provide a list of the speciﬁc documents he is seeking to Defendant's counsel by
                                July 6, 2016. Defendant Ms. Norton shall request those documents from the bank by July
                                15, 2016, and shall inform the bank that the Court has established August 15, 2016 as the
                                deadline for the bank to provide the requested documents. Plaintiff's counsel stated his
                                intention to serve Joseph Norton with a subpoena for documents. Ms. Joseph will inform
                                Plaintiff's counsel whether she will accept service of that subpoena. The Court suggested
                                that Plaintiff notice the deposition of Defendant Ms. Norton if he seeks further clarity
                                regarding documents. Defendant's counsel agreed to provide Plaintiff's counsel with a copy
                                of Ms. Norton's afﬁdavit bearing her signature, as well as Ms. Norton's interrogatory
                                responses bearing her signature. Defendant's counsel withdrew Defendant's objections to
                                certain of Plaintiff's interrogatories and requests for document production, as Defendant
                                has afﬁrmed that she has turned over all information and documents in her possession,
                                custody or control. The Court ordered Defendant Ms. Norton to pay Plaintiff the
                                previously-ordered discovery sanction of $1,397.00 by August 30, 2016. The Court denied
                                Plaintiff's request, renewed at 37 , to sanction Defendant for her belated responses to
                                Plaintiff's Requests for Admission. The Court directed the parties to ﬁle a joint status
                                report by July 22, 2016 that should include a proposed scheduling order for the completion
                                of discovery. A telephone status conference remains scheduled for July 26, 2016 at 10:00
                                a.m. before Magistrate Judge Peggy Kuo. Plaintiff's counsel shall initiate the call, with
                                Defendants' counsel on the line, by calling Chambers at 718-613-2400. (Tape #: 1:04-
                                1:29). (Shterngel, Max) (Entered: 07/01/2016)
https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?183948444361589-L_1_0-1                                                        6/10
12/10/2020Case
             1:20-cv-00303-ILG-VMS Document
                                   Eastern District of46    Filed
                                                       New York     12/11/20
                                                                - LIVE               Page 1.5.2)
                                                                       Database 1.5 (Revision 17 of 20 PageID #: 324
  07/22/2016     38 STATUS REPORT (Joint) by ECP Property II LLC (Young, Gordon) (Entered:
                      07/22/2016)
  07/25/2016                    SCHEDULING ORDER: The Telephone Status Conference set for July 26, 2016 before
                                Magistrate Judge Peggy Kuo is adjourned from 10:00 am to 11:00 am. Plaintiff's counsel
                                shall initiate the call, with Defendants' counsel on the line, by calling Chambers at 718-
                                613-2400. Ordered by Magistrate Judge Peggy Kuo on 7/25/2016. (Riquelme, Claudia)
                                (Entered: 07/25/2016)
  07/26/2016             39 Minute Entry for proceedings held before Magistrate Judge Peggy Kuo. Telephone Status
                            Conference held on 7/26/2016. Attorney Gordon S. Young appeared on behalf of Plaintiff.
                            Attorney Narissa A. Joseph appeared on behalf of Defendant Thema Norton. Minutes of
                            the conference setting forth the Court's schedulings and rulings are attached. A telephone
                            status conference is scheduled for September 22, 2016 at 10:00 a.m. before Magistrate
                            Judge Peggy Kuo. Plaintiff's counsel shall initiate the call, with Defendants' counsel on the
                            line, by calling Chambers at 718-613-2400. (Tape #: 11:08-11:24). (Shterngel, Max)
                            (Entered: 07/27/2016)
  09/02/2016             40 AFFIDAVIT/AFFIRMATION of Service of Subpoena Duces Tecum- Joseph Norton by
                            ECP Property II LLC (Young, Gordon) (Entered: 09/02/2016)
  09/02/2016             41 AFFIDAVIT/AFFIRMATION of Service of Subpoena Duces Tecum- Odinga Bascom Tax
                            Consulting by ECP Property II LLC (Young, Gordon) (Entered: 09/02/2016)
  09/02/2016             42 AFFIDAVIT/AFFIRMATION of Service of Subpoena Duces Tecum- Riverrock Nehemiah
                            Realty, LLC by ECP Property II LLC (Young, Gordon) (Entered: 09/02/2016)
  09/09/2016             43 MOTION for Sanctions by ECP Property II LLC. (Attachments: # 1 Exhibit 1, # 2 Exhibit
                            2, # 3 Exhibit 3) (Young, Gordon) (Entered: 09/09/2016)
  09/12/2016                    SCHEDULING ORDER: The telephone status conference scheduled for September 22,
                                2016 at 10:00 a.m. is converted to a hearing on Plaintiff's motion for sanctions at 43 at the
                                same date and time, in Courtroom 322 North before Magistrate Judge Peggy Kuo. The
                                Court orders Defendant Thema Norton and her attorney Narissa Joseph to be present in
                                person. Plaintiff's counsel may appear in person or by telephone. Any response by
                                Defendant to the motion at 43 shall be ﬁled by September 16, 2016. Ordered by
                                Magistrate Judge Peggy Kuo on 9/12/2016. (Shterngel, Max) (Entered: 09/12/2016)
  09/17/2016             44 MOTION for Extension of Time To File Response re 43 MOTION for Sanctions by Thema
                            Norton. (Joseph, Narissa). Modiﬁed on 9/19/2016 to reﬂect that this is a Motion for
                            Extension of Time, not an Afﬁdavit. (Shterngel, Max). (Entered: 09/17/2016)
  09/19/2016                    ORDER denying 44 Motion for Extension of Time to File Response. Defendant Thema
                                Norton's motion requesting additional time to respond to Plaintiff's motion for sanctions at
                                43 is denied. Ms. Norton has been ordered to appear in person at the motion hearing before
                                Magistrate Judge Peggy Kuo scheduled for September 22, 2016 at 10:00 a.m. in
                                Courtroom 322 North, and she may respond to Plaintiff's motion for sanctions at that time.
                                Ordered by Magistrate Judge Peggy Kuo on 9/19/2016. (Shterngel, Max) (Entered:
                                09/19/2016)
  09/22/2016                    Minute Entry for proceedings held before Magistrate Judge Peggy Kuo. Motion Hearing
                                held on 9/22/2016 and ORDER TO SHOW CAUSE. The hearing was scheduled for
                                argument on Plaintiff's motion for sanctions at 43 . Attorney Gordon S. Young appeared in
                                person on behalf of Plaintiff. Defendant Thema Norton was ordered to appear in person,
                                but did not appear. Defendant's attorney, Narissa A. Joseph did not appear. A paralegal
                                named Tasha Townsend of Ms. Joseph's ofﬁce was contacted by Chambers by telephone
                                and spoke with the Court on the record. Ms. Townsend stated that Ms. Joseph was unable
                                to attend the motion hearing because of a medical emergency involving Ms. Joseph's
https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?183948444361589-L_1_0-1                                                     7/10
12/10/2020Case    1:20-cv-00303-ILG-VMS DocumentEastern District of46    Filed
                                                                    New York     12/11/20
                                                                             - LIVE               Page 1.5.2)
                                                                                    Database 1.5 (Revision 18 of 20 PageID #: 325
                           family member, possibly an Aunt, in Trinidad and Tobago. Ms. Townsend also stated she
                           received information from Ms. Joseph that Defendant Norton was aware of the Court's
                           order that she personally appear at the motion hearing, but that she had chosen not to
                           appear because she is six months pregnant. Ms. Townsend also informed the Court that it
                           was her understanding that Narissa Joseph had very recently ﬁled a petition for bankruptcy
                           in the United States Bankruptcy Court for the Eastern District of New York ("EDNY
                           Bankruptcy Court"). The Court issued an Order to Show Cause why they each should not
                           be sanctioned for their failure to appear at the motion hearing when ordered to appear, and
                           their failure to request an adjournment of the motion hearing. Ms. Norton and Ms. Joseph
                           are ordered to ﬁle sworn afﬁdavits, by October 6, 2016, explaining their reasons for not
                           attending the motion hearing and not seeking prior permission of the court not to appear.
                           Shortly after the hearing was adjourned, the Court re-opened the hearing, with Mr. Young
                           present and Ms. Townsend on the phone. Mr. Young informed the Court that he had just
                           obtained information that Ms. Joseph had ﬁled a bankruptcy petition on behalf of Thema
                           Norton in the EDNY Bankruptcy Court at 10:09 a.m. on September 22, 2016. The Court
                           expanded the Order to Show Cause by requiring the sworn afﬁdavits of Defendant Thema
                           Norton and attorney Narissa Joseph, due October 6, 2016, to include an explanation of
                           why Ms. Joseph chose to ﬁle Ms. Norton's bankruptcy petition instead of appearing in this
                           court as ordered. (Tape #10:27-10:35; 11:04-11:09.) (Riquelme, Claudia) (Entered:
                           09/28/2016)
  10/06/2016             45 AFFIDAVIT/AFFIRMATION RE: Circumstance for Absence by Thema Norton (Joseph,
                            Narissa) (Entered: 10/06/2016)
  11/01/2016                    SCHEDULING ORDER: Defendant Thema Norton is provided until November 7, 2016 to
                                respond to the motion for sanctions at 43 . The hearing on Plaintiff's motion for sanctions
                                is scheduled for November 10, 2016 at 1:00 p.m. in Courtroom 322 North before
                                Magistrate Judge Peggy Kuo. Defendant Thema Norton, who stated in her Afﬁdavit dated
                                October 6, 2016 that she is "ready to appear," is directed to appear in person. Plaintiff's
                                counsel may appear in person or by telephone by calling Chambers at 718-613-2400.
                                Ordered by Magistrate Judge Peggy Kuo on 11/1/2016. (Shterngel, Max) (Entered:
                                11/01/2016)
  11/03/2016             46 SUGGESTION OF BANKRUPTCY Upon the Record as to Thema Norton by ECP
                            Property II LLC (Young, Gordon) (Entered: 11/03/2016)
  11/03/2016                    ORDER: Any response by Defendant to the Suggestion of Bankruptcy ﬁled by Plaintiff at
                                46 shall be ﬁled by November 7, 2016, when any response to Plaintiff's motion for
                                sanctions is due. Ordered by Magistrate Judge Peggy Kuo on 11/3/2016. (Shterngel, Max)
                                (Entered: 11/03/2016)
  11/07/2016             47 RESPONSE in Opposition re 43 MOTION for Sanctions , 44 MOTION for Extension of
                            Time to File Response/Reply Letter Regarding Bankruptcy ﬁling ﬁled by Thema Norton.
                            (Joseph, Narissa) (Entered: 11/07/2016)
  11/08/2016                    ORDER and STATUS REPORT ORDER: In light of the information provided at 46 and 47
                                regarding an automatic stay arising from Defendant Thema Norton's ﬁling of a Chapter 7
                                bankruptcy petition in the U.S. Bankruptcy Court for the Eastern District of New York
                                bearing Case Number 1-16-44209-ess, this action is stayed pending the conclusion of the
                                bankruptcy proceeding. The hearing on Plaintiff's motion for sanctions scheduled for
                                November 10, 2016 is accordingly adjourned sine die. The parties shall ﬁle a joint status
                                report by the earlier of June 1, 2017, or one week following the conclusion of the
                                bankruptcy proceeding. Ordered by Magistrate Judge Peggy Kuo on 11/8/2016. (Shterngel,
                                Max) (Entered: 11/08/2016)
  11/09/2016                    ORDER ADMINISTRATIVELY DISMISSING CASE: Based upon the defendant
                                notifying the Court that she has ﬁled for bankruptcy 46 & 47 , the case as to defendant
https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?183948444361589-L_1_0-1                                                         8/10
12/10/2020Case    1:20-cv-00303-ILG-VMS DocumentEastern District of46    Filed
                                                                    New York     12/11/20
                                                                             - LIVE               Page 1.5.2)
                                                                                    Database 1.5 (Revision 19 of 20 PageID #: 326
                           Thelma Norton is stayed and administratively closed without prejudice, subject to
                           reopening on the application of any party if the bankruptcy proceeding is terminated
                           without disposing of the claims asserted therein. Counsel shall still comply with MJ Kuo's
                           status report order dated 11/8/16. Ordered by Judge Frederic Block on 11/9/2016. (Innelli,
                           Michael) (Entered: 11/09/2016)
  04/20/2017             48 STATUS REPORT (Joint) by ECP Property II LLC (Young, Gordon) (Entered:
                            04/20/2017)
  04/21/2017                    ELECTRONIC ORDER: The parties joint letter application 48 requesting the bankruptcy
                                stay be lifted and the case be re-opened is GRANTED. The case is referred to MJ Kuo to
                                decide the issue of plaintiff's application 43 for sanctions with respect to a discovery
                                dispute. Ordered by Judge Frederic Block on 4/21/2017. (Innelli, Michael) (Entered:
                                04/21/2017)
  04/21/2017                    ORDER REOPENING CASE: The bankruptcy as to defendant Thema Norton has been
                                resolved and the claims in this case remain pending. The parties joint letter application 48
                                to lift the stay and re-open the case is GRANTED. The case is reopened. Ordered by Judge
                                Frederic Block on 4/21/2017. (Innelli, Michael) (Entered: 04/21/2017)
  04/24/2017                    SCHEDULING ORDER: The hearing on 43 Plaintiff's Motion for Sanctions is set for May
                                2, 2017 at 10:00 a.m in Courtroom 11C South before Magistrate Judge Peggy Kuo.
                                Ordered by Magistrate Judge Peggy Kuo on 4/24/2017. (Syed, Soﬁe) (Entered:
                                04/24/2017)
  04/28/2017                    ORDER: The conference set for May 2, 2017 at 10:00 a.m. shall address the Court's
                                September 22, 2016 Order to Show Cause in addition to 43 Plaintiff's Motion for
                                Sanctions. Both Defendant and Counsel for Defendant must be present for the hearing in
                                Courtroom 11C South before Magistrate Judge Peggy Kuo. If the parties need to
                                reschedule, they must ﬁle a joint request at least 24 hours in advance of the hearing.
                                Ordered by Magistrate Judge Peggy Kuo on 4/28/2017. (Syed, Soﬁe) (Entered:
                                04/28/2017)
  05/02/2017                    Minute Entry for proceedings held before Magistrate Judge Peggy Kuo: Motion hearing
                                held May 2, 2017. Attorney Gordon S. Young appeared for Plaintiffs. Attorney Narissa
                                A. Joseph appeared on behalf of Defendant Thema Norton. Defendant Ms. Norton was
                                present. Plaintiffs' Motion for Sanctions at 43 is denied. Ms. Joseph informed the Court
                                that Ms. Norton ﬁled a bankruptcy petition pro se on May 2, 2017. The Court cautioned
                                Ms. Joseph and Ms. Norton against continued failures to timely inform Plaintiffs' counsel
                                and the Court of such developments. The parties shall ﬁle a joint status report providing an
                                update on discovery as soon as the bankruptcy action is resolved. (Tape #10:58-11:24.)
                                (Syed, Soﬁe) (Entered: 05/02/2017)
  02/22/2018                    STATUS REPORT ORDER: The parties are directed to ﬁle a joint status report by March
                                1, 2018 providing an update on discovery or reporting on the status of the bankruptcy
                                proceeding. Ordered by Magistrate Judge Peggy Kuo on 2/22/2018. (Riquelme, Claudia)
                                (Entered: 02/22/2018)
  03/01/2018             49 STATUS REPORT by ECP Property II LLC (Young, Gordon) (Entered: 03/01/2018)
  03/02/2018                    ORDER: In light of the joint status report at 49 , the parties are directed to ﬁle a Stipulation
                                of Dismissal by April 2, 2018. Ordered by Magistrate Judge Peggy Kuo on 3/2/2018.
                                (Syed, Soﬁe) (Entered: 03/02/2018)
  04/02/2018             50 STIPULATION of Dismissal by ECP Property II LLC (Young, Gordon) (Entered:
                            04/02/2018)
  04/02/2018                    ELECTRONIC ORDER DISMISSING CASE: See entry 50 . Ordered by Judge Frederic

https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?183948444361589-L_1_0-1                                                             9/10
12/10/2020Case    1:20-cv-00303-ILG-VMS Document
                                              Eastern District of46    Filed
                                                                  New York     12/11/20
                                                                           - LIVE               Page 1.5.2)
                                                                                  Database 1.5 (Revision 20 of 20 PageID #: 327
                           Block on 4/2/2018. (Innelli, Michael) (Entered: 04/02/2018)



                                                             PACER Service Center
                                                                  Transaction Receipt
                                                                     12/10/2020 19:23:46
                                      PACER
                                                          karamvirdahiya Client Code:
                                      Login:
                                                                           Search          1:14-cv-07298-FB-
                                      Description:        Docket Report
                                                                           Criteria:       PK
                                      Billable Pages: 10                   Cost:           1.00




https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?183948444361589-L_1_0-1                                                           10/10
